Case 6:21-cv-00123-ADA Document 23-2 Filed 07/02/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

GESTURE TECHNOLOGY PARTNERS,
LLC,

Plaintiff,
Vv.

LG ELECTRONICS INC., AND LG
ELECTRONICS U.S.A., INC.,

Defendants.

 

 

C.A. No. 6:21-cv-123-ADA
JURY TRIAL DEMANDED

DECLARATION OF HONGSUN YOON REGARDING
DEFENDANT LG’S OPPOSED MOTION TO TRANSFER VENUE

No. 6:21-cv-123-ADA

YOON DECL. ISO
LG’s MOT. TO TRANSFER

 
Case 6:21-cv-00123-ADA Document 23-2 Filed 07/02/21 Page 2 of 4

I, Hongsun Yoon, declare as follows based on my personal knowledge and/or
investigation. If called as a witness, I could and would testify competently to the following facts:

1, I am currently employed as Director and Senior IP Counsel at LG Electronics
U.S.A., Inc. (““LGEUS”). I am responsible for intellectual property matters for LGEUS. Based
upon my employment at LGEUS, I am familiar with LGEUS’s operations and its interactions
and relationship with LG Electronics Inc.

2. LG Electronics Inc. (“LGEKR”) is a Korean corporation with its principal place
of business in Seoul, South Korea. LGEKR and its employees are responsible for the design,
research, development, engineering, sourcing, and manufacture and assembly of LG-branded
devices, including those products accused of infringement in this case, sold in the United States.
LGEKR does not have a regular and established place of business in the Western District of
Texas (“WDTX”).

3. LGEUS is a wholly owned subsidiary of LGEKR. LGEUS is incorporated in
Delaware and is registered to do business in California. LGEUS is a separate corporate entity
from LGEKR, and each entity maintains all of its respective corporate formalities. LGEUS is
responsible for importing, marketing, offering for sale, and selling LG-branded products in the
United States, including within Northern District of California (“NDCA”). LGEUS also controls
and operates LG’s United States website—located at www.lg.com/us—through which the
accused products are marketed, offered for sale, and sold through the United States, including in
Northem California. LGEUS has around 100 employees working in its offices in Santa Clara and
Napa within NDCA. LGEUS also owns (not leases or rents) an office facility dedicated to its
mobile business in San Diego, which is in the Southern District of California (“SDCA”). The
San Diego office has about 30 employees.

No, 6:21-cv-123-ADA ] Yoon Dect. ISO
LG’s MOT. TO TRANSFER

 
Case 6:21-cv-00123-ADA Document 23-2 Filed 07/02/21 Page 3 of 4

4. I understand that, in this litigation, Gesture Technology Partners, LLC (“GTP”)
alleges patent infringement based on certain LG-branded smartphones and tablets with Tracking
Focus, Picture Face Recognition, Selfie Focus, Portrait Mode, Gesture Shots, Gesture Shutter
Take, Hand ID, Air Motion, Auto Shot, and 3D AR Stickers (“Accused Features”). These
Accused Products incorporate components supplied by Google and Xperi, both of which are
located within NDCA, and incorporate components supplied by Qualcomm, which is located
within SDCA. Neither LGEKR nor LGEUS is involved in the design, research, or development
of Google’s, Xperi’s, or Qualcomm’s respective products. LG employees from both LGEUS and
LGEKR regularly communicate and interact with Google personnel located in NDCA in
connection with the Accused Products. For example, LGEKR employees have travelled to
NDCA to meet with Google employees and LGEUS employees and to SDCA to meet with
Qualcomm employees and LGEUS employees in connection with the Accused Features that
stem from their respective products.

5. There are no LGEUS or LGEKR offices or facilities located in WDTX. LGEUS
does not own, rent, or lease any facilities located in WDTX and has not done so within at least
the past five years. In particular, LGEUS does not own, rent, or lease space at 9420 Research
Blvd, Austin, Texas 78759 and does not have any employees, agents, or operations at that
address. Based upon an investigation of LGEUS’s records, I am unable to discern any basis for
GTP’s allegation that LGEUS has an office or facility at that address.

6. LGEUS also does not own, rent, or lease, either directly or indirectly, space at
9600 Great Hills Trail, Suite 150W, Austin, Texas 78759. Based upon a public search, it appears
that that facility is associated with LG Display America Inc., which is not LGEUS. LGEUS is a
separate company from LG Display America Inc. I understand that LG Display America Inc. is a

No. 6:21-cv-123-ADA 2 YOON DECL. ISO
LG’s MOT. TO TRANSFER

 
Case 6:21-cv-00123-ADA Document 23-2 Filed 07/02/21 Page 4 of 4

subsidiary of LG Display Co., Ltd., a Korean corporation separate from LGEKR. LGEUS has no
direct corporate relationship to any LG Display entity. LGEUS does not conduct any business at
that address, does not employ any employees or agents who work at that address, and does not
exercise any control over LG Display America Inc.’s activities, if any, at that address (or
elsewhere).

7. LGEUS’s only employees in WDTX are three (3) work-from-home employees,
who are not required to live in WDTX as a condition of their employment, do not store LGEUS
inventory, or meet LGEUS customers at their homes. None of their work relates to the products
at issue in this litigation. LGEUS does not own, rent, lease, or pay for any portion of the home of
any of those employees.

8. To the best of LGEUS’s knowledge, there are no LGEUS or LGEKR documents,
witnesses, or employees in WDTX relating to the accused products or any other LG-branded
mobile products. The three LGEUS employees working from home in Texas do not have any job
duties related to the accused products; instead, their work concerns other types of products, such
as air conditioners and digital signage. LGEKR has no employees located in WDTX. LGEKR’s
employees, including its engineers, and documents are located in South Korea.

I declare under penalty of perjury that to the best of my knowledge the foregoing is true

and correct. Executed on July 2, 2021, in Carmel, Indiana.

 

No. 6:21-cv-123-ADA 3 YOON DECL. ISO
LG’s MOT. TO TRANSFER

 
